Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Mar 2022 has been entered.
 
Claim Status
	Applicant’s response filed 15 Mar 2022 amends claims 1, 4-5, 7, 10-11, 13, 16-17, 19 and 22-23; cancels claims 25-28; adds new claims 29-32; thereby providing claims 1-24 and 29-32 pending.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2019/0130167) and Peled (US 2019/0325584) in view of Hou (US 2009/0324010).
	For claim 1, Ng discloses a computing system comprising: one or more stationary cameras to generate a video feed of a scene (While NG does not expressly disclosed a stationary camera, NG does disclose “surveillance camera system” in paragraph [0038] which would be obvious to a person with ordinary skill to include stationary cameras as well as mobile and point-tilt-zoom cameras); 
	a plurality of non-stationary cameras ([0038] surveillance camera system, a machine vision system, a drone system, a robotic system, a self-driving vehicle, or a mobile device); 
	a processor; and a memory coupled to the processor, the memory including a set of executable program instructions ([0038] embedded vision system 100), which when executed by the processor, cause the computer system to: 
detect an unidentified individual at a first location along a trajectory in the scene based on the video feed ([0070] a movement (e.g., the trajectory and speed) of the detected face is first predicted),
	automatically instruct the selected non-stationary camera to adjust at least one of the one or more settings ([0048] motion detection module 204 can be used to preprocess each video frame to locate and identify those areas within each video frame which are associated with motions.), 
	capture a face of the unidentified individual at a second location along the trajectory ([0068] For each detected face in a processed video frame, process 600 locates the corresponding bounding box of the detected face as a reference box and the detected face image within the bounding box as a search block. Next, in a subsequent unprocessed video frame, process 600 uses the search block to search within a search window of a predetermined size and centered around the same location of the reference box in the unprocessed video frame (step 604).), and 
	identify the unidentified individual based on the captured face of the unidentified individual ([0044]: perform CNN-based face-detection). 
	Ng does not expressly disclose to detect, via a first neural network, an unidentified individual; wherein the trajectory is to be predicted via a second neural network; to select, via a third neural network, a non-stationary camera from the plurality of non-stationary cameras based on the trajectory and on one or more settings of the selected non-stationary camera; wherein the selected non-stationary camera is to be automatically instructed via the third neural network.
Peled teaches to detect, via a first neural network, an unidentified individual ([0061] Subject detection neural network 130);
wherein the trajectory is to be predicted via a second neural network ([0061] Subject tracking neural network 140; e.g. location of Subject 190 (actual or predicted));
It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Ng to provide the predictable benefit of an autonomous robust tracking system that can be adjusted real-time.
	Ng does not expressly disclose to select, via a third neural network, a non-stationary camera from the plurality of non-stationary cameras based on the trajectory and on one or more settings of the selected non-stationary camera; wherein the selected non-stationary camera is to be automatically instructed via the third neural network.
Hou teaches to select, via a third neural network, a non-stationary camera from the plurality of non-stationary cameras based on the trajectory and on one or more settings of the selected non-stationary camera ([0026] The neural network control module 9 rapidly controls the full functions tracking cameras to the coarse adjustment angle subject manual control settings and then automatically controls fine adjustment of the angle and focus of the full functions tracking cameras to catch the characteristic part of the suspect object till that the characteristic part of the suspect object is located on the center area of the image and the area of the characteristic part of the suspect object in the image is not less than 15%.);
wherein the selected non-stationary camera is to be automatically instructed via the third neural network ([0026] Following movement of the target, the neural network control module 9 controls the full functions tracking cameras to rotate and to adjust the focus, continuously tracking the characteristic part of the suspect object.).
It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Hou with the teachings Ng to provide the predictable benefit of a neural network-controlled automatic tracking and recognizing system, which achieves the requirements of early discovery, preserving before event, prohibiting in the event and rapid dissolving after the event.
	For claim 2, Ng discloses the computing system of claim 1, wherein the selected non-stationary camera is to be automatically instructed in response to the face of the unidentified individual being absent from the video feed ([0048] e.g. a video feed is only used when a person first enters the field of view of the camera and ends when that same person exits the field of view of the camera) and 
	wherein the selected non-stationary camera is to be instructed to adjust the at least one of the one or more settings prior to the unidentified individual reaching the second location ([0049] motion detection module 204 can be implemented with the built-in motion detection function). 
	For claim 3, Ng discloses the computing system of claim 1, wherein the instructions, when executed, further cause the computing system to predict the trajectory based on the video feed ([0070] a movement (e.g., the trajectory and speed) of the detected face is first predicted). 
	For claim 4, while Ng does not, Peled and Hou teach wherein the instructions, when executed, further cause the computing system to: 
	train the first neural network to detect unidentified individuals in the scene based on simulation data ([0061] Subject detection neural network 130), 
	train the second neural network to predict trajectories of the unidentified individuals based on the simulation data ([0061] Subject tracking neural network 140; e.g. location of Subject 190 (actual or predicted)), and 
	train a third neural network to select non-stationary cameras and automatically instruct the selected non-stationary cameras to adjust at least one of the one or more settings based on the simulation data (Hou ([0026] Following movement of the target, the neural network control module 9 controls the full functions tracking cameras to rotate and to adjust the focus, continuously tracking the characteristic part of the suspect object.).
	It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Ng and Hou to provide the predictable benefit of an autonomous robust tracking system that can be adjusted real-time.
	For claim 5, while Ng does not, Peled teaches wherein the instructions, when executed, further cause the computing system to 
	re-train a first neural network, a second neural network, and a third neural network based on real-time reinforcement data ([0022] real-time neural network adjustment).
	It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Ng for the same reasons discussed for claim 5.
	For claim 6, while Ng does not, Peled teaches wherein the one or more settings are to include one or more of a pan setting, a tilt setting or a zoom setting ([0061] cause camera 180 to pan left/right), and 
	wherein the selected non-stationary camera is to be automatically instructed to identify the unidentified individual based on a reduced number of frames containing the captured face of the unidentified individual ([0055] Subject re-identification). 
	It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Ng for the same reasons discussed for claim 5.
For claim 25, while Ng does not, Peled teaches wherein the non-stationary camera is selected via a neural network and the selected non-stationary camera is automatically instructed via the neural network ([0061] e.g. generate tracking commands that cause camera 180 to pan left/right to reposition Subject 190; [0055] using multiple cameras having the requisite non-overlapping view angles).  It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Ng for the same reasons discussed for claim 5.
For claim 29, Ng discloses wherein the instructions, when executed, further cause the computing system to perform face detection via a fourth neural network ([0051] CNN-based face detection module 206) and provide feedback about results of the face detection to the first neural network, the second neural network and the third neural network ([0052  Face-detection-and-tracking subsystem 200 uses a face-pose-estimation module 208 to estimate the pose of each detected face from face detection module 206 and generate face-pose estimations 218. The outputs from face-pose-estimation module 208 can be used by best-pose-selection module 210 to update the best pose for each tracked person as that person moves through the sequence of video frames. [0055] Hence, best-pose-selection module 210 can keep track of each tracked person as the pose of this person is continuously estimated at face pose estimation module 208 and the best pose of this person is continuously updated at best-pose-selection module 210. [0094] In some example embodiments, embedded vision systems 1002, 1004 and 1006 can include surveillance camera systems, machine vision systems, drones, robots, self-driving vehicles, smartphones, PDAs, portable media players, tablet computers, or other embedded systems integrated with one or more digital cameras. In one example, each of embedded vision systems 1002, 1004 and 1006 includes one or more cameras, a CPU, a DSP, and one or more small-scale CNN-modules.).
For claims 7-24 and 30-32, Ng, Peled, Hou and disclose the claimed limitations as discussed for corresponding limitations in claims 4-6, and 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485